                                                                             FILED
                                                                           SEP      3 2021
                                                                        PETER.A. MOORE, JR., CLERK
                                                                         US DIST~   COURT, EDNC
                                                                       BY _   __,_,.~_ _ DEP CLK




                    UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          EASTERN DIVISION


UNITED STATES OF AMERICA,               )    CASE NO.:    t/·2J -17J·- //Vf-,e;-
                                        )
           V.                           )
                                        )
CHRISTOPHER A. BARBEE.                  )    CRIMINAL INFORMATION


  The United States Attorney charges that:

  On or about 29 July 2021, in the Eastern District of North Carolina, at Marine

Corps Air Station Cherry Point, a place within the special maritime and territorial

jurisdiction of the United States, the Defendant, CHRISTOPHER A. BARBEE, did

enter Marine Corps Air Station Cherry Point, a military installation, for a purpose

prohibited by lawful regulation, to wit: entering the BT-11 Restricted Bombing

Range Prohibited Area by boat, in violation of Title 18, United States Code, Section

1382.


                                       G. NORMAN ACKER, III
                                       Acting United States Attorney



                                By:
                                       MARK J. MARSELLA
                                       Special Assistant U.S. Attorney
                                       Criminal Division




        Case 4:21-mj-01108-RJ Document 1 Filed 09/03/21 Page 1 of 1
